DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                         SHANNON WRIGHT,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-948



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Larry Helms, Judge.

Ashley Moody, Attorney General, Tallahassee and Suzanne C.
Bechard, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, KHOUZAM, and SLEET, JJ., Concur.



Opinion subject to revision prior to official publication.